CROCKETT, Justice
(concurring in the result).
I concur in reversing the judgment. But I do not see the problem here as “identical” to that presented in the Utah Sugar Company case (footnote 1 main opinion). Should anyone be further interested I refer to the respective opinions in that case. There, 3.8 acres of land was taken and ■compensated for. The dispute was as to whether the inconvenience of travel could be compensated as severance damages. But in this case no property was taken. 'Therefore, upon any view of that case, whether the prevailing opinion or the dissent, appellants could not recover.